                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                               IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   SCOTT JOHNSON,
                                                                         10                  Plaintiff,                                       No. C 18-05873 WHA
                                                                         11
United States District Court




                                                                                v.
                               For the Northern District of California




                                                                         12   JAMES I. ROSENFELD, in his individual and                       ORDER TO SHOW CAUSE
                                                                         13   representative capacity as trustee of the James
                                                                              I. and Arlene Helen Rosenfeld Trust; ARLENE
                                                                         14   H. ROSENFELD, in her individual and
                                                                              representative capacity as trustee of the James
                                                                         15   I. and Arlene Helen Rosenfeld Trust; ELZA
                                                                              HINOSTROZA; and DOES 1–10,
                                                                         16                  Defendants.
                                                                         17                                                  /

                                                                         18          The parties originally had a January 8 deadline to hold a joint inspection of the premises
                                                                         19   pursuant to General Order 56. An order extended this deadline to January 29 based on the
                                                                         20   parties’ representation that scheduling conflicts prevented them from conducting the joint site
                                                                         21   inspection on January 8 that they had “set the joint site inspection on January 29.” Now, nearly
                                                                         22   six weeks after the extended deadline, the parties seek yet another extension, purportedly due to
                                                                         23   scheduling conflicts (Dkt. Nos. 27–28, 30). By MARCH 15 AT NOON, plaintiff’s counsel shall
                                                                         24   SHOW CAUSE,   via declarations under oath, explaining why counsel did not timely seek relief
                                                                         25   from the January 29 deadline and why the case should not be dismissed for lack of prosecution.
                                                                         26          IT IS SO ORDERED.
                                                                         27
                                                                         28   Dated: March 11, 2019.
                                                                                                                                      WILLIAM ALSUP
                                                                                                                                      UNITED STATES DISTRICT JUDGE
